Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
3.	The amendments filed on 10/07/2022 have been entered. Claims 1-17 remain pending in the application.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4 and 6-17 are rejected under 35 U.S.C. as being obvious over Keivan and in view of Orita, US 7463948 B2, herein referred to as Orita.

	Regarding claim 1, Keivan discloses creating an action plan map to make an action plan of a first mobile body from an outside world map with use of an action plan of a second mobile body (Paragraphs 0048, 0071, 0092, and 0097), receives body information of the second mobile body (Paragraph 0071), and an error detection section that detects an error between the action plan of the second mobile body and an observation result of an action of the second mobile body, the plan map creation section updating the action plan map with use of the detected error (Paragraph 0099), but fails to disclose the received body information including a priority associated with the second mobile body to execute a cooperative action with the first mobile body and update the action plan map based on the detected error and priority. However, Olita discloses a task schedule for multiple robots, each with a given order (Col. 15 lines 24-38). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Keivan to include body information indicating priority and to update the action plan map based on error and priority. The motivation to do so would be to ensure that robots are scheduled correctly and that their actions are used to update a set of action plans. By doing this, the robots can avoid conflicts, both in scheduling and in positioning.

	Regarding claim 2, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses making the action plan of the first mobile body on a basis of the action plan map (Paragraph 0080).

	Regarding claim 3, Keivan discloses all the limitations of claim 2. Keivan further discloses updating the action plan of the first mobile body in a case where the action plan map is updated (Paragraphs 0080 and 0097).

	Regarding claim 4, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses performing correction for reducing the error detected, wherein the action plan map is updated with use of the action plan subjected to the correction of the second mobile body (Paragraphs 0048, 0071, 0097, and 0099).

	Regarding claim 6, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses using body information of the first mobile body to create an action plan map (Paragraphs 0092, 0093, and 0098).

	Regarding claim 7, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses receiving the action plan of the second mobile body (Paragraph 0088).

	Regarding claim 8, Keivan discloses all the limitations of claim 7. Keivan further discloses manage body information of the first mobile body, wherein an error between the action plan of the first mobile body and an observation result of an action of the first mobile body is received (Paragraphs 0071 and 0099, Fig. 10) and updating the body information of the first mobile body on a basis of the received error (Paragraph 0071).

	Regarding claim 9, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses transmitting the error detected to the second mobile body (Paragraph 0099).

	Regarding claim 10, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses the outside world map is created on a basis of an observation result by a sensor in the first mobile body (Paragraphs 0092, 0093, and 0098).

	Regarding claim 11, Keivan discloses all the limitations of claim 7. Keivan further discloses the second mobile body is recognized from an observation result by a sensor section included in the first mobile body on a basis of the body information of the second mobile body (Paragraphs 0092 and 0093).

	Regarding claim 12, the action of the second mobile body is recognized based on temporal accumulation of the observation result by the sensor section (Paragraphs 0092 and 0093).

	Regarding claim 13, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses creating the action plan map of the first mobile body by adding information affecting an action of the first mobile body to the outside world map (Paragraphs 0092 and 0093).

	Regarding claim 14, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses creating a plurality of action plan maps in accordance with different uses or conditions (Paragraphs 0045, 0092, and 0093).

	Regarding claim 15, Keivan in view of Orita discloses all the limitations of claim 1. Keivan further discloses the action plan map includes a temporal axis in a coordinate system (Paragraphs 0071, 0080, 0092, and 0093).

Regarding claims 16 and 17, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

6. 	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Keivan, in view of Orita, and further in view of Wheeler.

	Regarding claim 5, Keivan discloses creating and updating maps as carts pass through an area by observing the environment and objects (Paragraphs 0092 and 0093), but fails to explicitly disclose updating the map using the predicted action of a second mobile body using an observation result. However, Wheeler discloses a prediction module that interprets data of vehicles to determine what actions they might take (Paragraph 0042). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Keivan to include updating the action plan map using a prediction of the second mobile body based on an observation result. The motivation to do so would be to ensure that the carts do not collide. By predicting the cart movements through observations, the carts could maneuver safely. Also, by predicting the motion of other carts, waypoints for carts to follow could be positioned such that the carts wouldn’t have the possibility to collide with each other.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664